                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE


IN RE:                              )
                                    )     CASE NO. 19-30279-SHB
TIFFANY ATKINS SMITH,               )     CHAPTER 7
                                    )     JUDGE BAUKNIGHT
      Debtor(s).                    )
______________________________________________________________________________
          NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

Notice is hereby given that:

Pursuant to E.D. Tenn. LBR 9013-1(h), the court may consider this matter without further notice
or hearing unless a party in interest files an objection. If you object to the relief requested in this
paper, you must file with the clerk of court at U.S. Bankruptcy Court, Howard H. Baker, Jr. U.S.
Courthouse, Suite 330, 800 Market Street, Knoxville, TN 37902, an objection within 21 days from
the date this paper was filed and serve a copy on the movant’s attorney, Kevin J. Jones, 1801 8th
Ave. S., Ste. 100, Nashville, TN 37203. If you file and serve an objection within the time permitted,
the court will schedule a hearing and you will be notified. If you do not file an objection within the
time permitted, the court will consider that you do not oppose the granting of the relief requested
in this paper and may grant the relief requested without further notice or hearing.

Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to
consult one.
______________________________________________________________________________

    MOTION TO EXTEND DEADLINE TO FILE REAFFIRMATION AGREEMENT

       Republic Finance, hereby moves this court for an order extending this deadline within

which to file a reaffirmation agreement for the following reasons set out and for the reasons;

            1. The debtor initiated a voluntary petition under 02/01/2019.

            2. The first date set for the meeting of creditors was 03/12/2019.

            3. Pursuant to rule 4008, Fed Rules of Bankr. Procedure, reaffirmation agreements

                shall be filed no later than 60 days after the first date set for the meeting of

                creditors.

            4. The parties are presently negotiating terms of a possible reaffirmation agreement

                and need additional time to finalize the terms.
           5. Rule 4008, F.R.B.P., permits the Court, in its discretion, to enlarge the time to file

               a reaffirmation agreement.

       WHEREFORE, premises considered the parties pray for an order from the Court

extending the time within which a reaffirmation agreement may be filed for an additional thirty

(30) days from May 13, 2019 for the reasons set forth hereinabove.




                                             Respectfully submitted,


                                             /s/Kevin J. Jones
                                             KEVIN J. JONES, REG. NO: 9058
                                             1801 8th Avenue South, Suite 100
                                             Nashville, Tennessee 37203
                                             (615) 383-9999
                                             Fax 615-383-6006
                                             kevin@kjjlaw.com




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been mailed to the
following, on this the 13th day of May 2019.


 Tiffany Atkins Smith                          Michael H. Fitzpatrick
 171 Little Tater Valley Rd                    800 S. Gay Street
 Luttrell, TN 37779                            2121 First Tennessee Plaza
                                               Knoxville, TN 37929

 Brent S. Snyder
 Banks & Jones
 2125 Middlebrook Pike
 Knoxville, TN 37921
                                                     /s/ Kevin J. Jones
                                                         Kevin J. Jones
